Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  11/29/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,196,106 (Pierce) (hereinafter “Pierce”) in view of U.S. Patent No. 6,524,179 (Perkitny et al.) (hereinafter “Perkitny”).
Regarding claim 1, Figs. 1-6 of Pierce show an output hopper (Fig. 1) comprising: 
a cavity (unnumbered hollow inside element 104) to receive a plurality of cards from an output of a media processing device (100), the cavity (unnumbered hollow inside element 104) to cause the plurality of cards to form a stack in a first direction (up); 
a first door (including 110 and 104) pivotably movable between a closed position (position in Fig. 1) and an open position (position in Fig. 3), the first door (including 110 and 104) to retain the plurality of cards in the cavity (unnumbered hollow inside element 104) when in the closed position (position in Fig. 1), wherein the first door (including 110 and 104) is configured to pivot on a first axis (vertical axis) substantially parallel to the first direction (up); wherein: 
the first door (including 110 and 104) includes a first cutout (410) at a first top edge of the first door (including 110 and 104), and
the plurality of cards contact the first door (including 110 and 104) when received by the cavity (unnumbered hollow inside element 104) which causes the plurality of cards to align atop each other in the stack.  See alignment in Fig. 1.  Pierce teaches most of the limitations of claim 1 including the first cutout (410), but does not explicitly show that the first cutout (410) allows ones of the plurality of cards to spill over the first top edge when a capacity of the cavity (unnumbered hollow inside element 104) is exceeded, as claimed.
Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) having first top edge that is arranged to allow objects to spill over the first top edge when a capacity of a cavity (cavity inside 70A) is exceeded, for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the cavity is full.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Pierce apparatus with a cutout that has a first top edge that allows cards to spill over the first top edge when a capacity of the cavity (unnumbered hollow inside element 104) of Pierce is exceeded, for the purpose of allowing the Pierce apparatus to continue operating and outputting cards to the cavity after the cavity (22) becomes full, as taught by Perkitny.  Also, MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  As such, the recitation of the “plurality of cards” throughout claim 1 does not patentably distinguish claim 1 from the prior art apparatus of Pierce in view of Perkitny, particularly in view of MPEP2115.
Regarding claim 2, Figs. 1-6 of Pierce show that the first direction (up) extends away from a bottom surface of the output hopper (Fig. 1). 
Regarding claim 3, Figs. 1-6 of Pierce show that the cavity (unnumbered hollow inside element 104) is configured such that the plurality of cards rest on the bottom surface. 
Regarding claim 4, Figs. 1-6 of Pierce show that the bottom surface of the output hopper (Fig. 1) includes a recess (402 or 404) configured to provide space between the bottom surface and a surface of a bottommost one of the plurality of cards.
Regarding claim 6, as best understood, operating the Pierce apparatus such that the cards spill over the cavity (unnumbered hollow inside element 104), according to the teachings of Perkitny, results a first retaining portion (inner surface of 104) of the first door (including 110 and 104) being configured to engage a minor edge of the plurality of cards, when in the first door (including 110 and 104) is in the closed position, as set forth in claim 6.  The objects spilling over have minor edges that contact the first retaining portion (inner surface of 104). 
Regarding claim 7, again MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  The recitation “wherein the first axis intersects a media unit plane defined by a surface of one of the cards” in claim 7 depends upon the material or article worked upon by the structure being claimed.  Since this recitation depends upon the material or article worked upon by the structure being claimed, this recitation does not patentably distinguish claim 7 from the prior art apparatus of Pierce in view of Perkitny.  For example, specially shaped cards can be placed in the apparatus of Pierce in view of Perkitny in order to meet axis limitations set forth in claim 7.
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Perkitny as applied to claim 1 above, and further in view of World  Publication No. 99/23615 (hereinafter “WO’615”).  Pierce in view of Perkitny teach all of the limitations of claim 5, except for biasing the first door, as claimed.
WO’615 explicitly teaches that it is known in the art to spring bias a door toward a closed position, e.g., to ensure that the door normally stays closed, as shown in WO’615.  See, e.g., page 7 of WO’615.  It would have been obvious to one having ordinary skill in the art before the effective filing date to bias the door (including 110 and 104) of Pierce closed, for the purpose of ensuring that the door (including 110 and 104) normally stays closed.
5.	Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 206278663 (hereinafter “CN’663”) in view of U.S. Patent Application Publication No. 2011/0217109 (Cronin et al.) (hereinafter “Cronin”), and further in view of U.S. Patent Application Publication No. 2008/0170902 (Nakazawa et al.) (hereinafter “Nakazawa”).
Regarding claim 1, Figs. 1-4 of CN’663 show an output hopper (2) comprising: 
a cavity (unnumbered hollow inside element 2) to receive a plurality of cards (cards in Fig. 1) from an output of a media processing device, the cavity (unnumbered hollow inside element 2) to cause the plurality of cards to form a stack in a first direction (up); 
a first door (9) pivotably movable between a closed position (position in Fig. 1) and an open position (position in Fig. 4), the first door (9) to retain the plurality of cards in the cavity (unnumbered hollow inside element 2) when in the closed position (position in Fig. 1), wherein the first door (9) is configured to pivot on a first axis (vertical axis) substantially parallel to the first direction (up); wherein:
the plurality of cards contact the first door (9) when received by the cavity (unnumbered hollow inside element 2) which causes the plurality of cards to align atop each other in the stack (i.e., capable of performing this aligning function and also Fig. 1 shows aligned stacked cards).  CN’663 teaches most of the limitations of claim 1, but does not explicitly show that the door (9) has a first cutout, as claimed.  Also, CN’663 does not explicitly show spilling over cards via the first cutout, as claimed.
Cronin provides a general teaching that it is well-known in the art to provide a hopper (26) with a retaining portion (front wall) having a first cutout (cutout shown in Fig. 3) in a first top edge of the retaining portion (front wall), for the purpose of allowing a user to easily access stacked cards inside the hopper.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 with a cutout in a first top edge, for the purpose of allowing a user to easily access stacked cards inside the hopper, as taught by Cronin.  
Also, Nakazawa teaches that it is well-known in the art to provide a hopper (2 in Fig. 10) with first cutout (24 in Fig. 9) that functions such that the first cutout allows cards to spill over when a capacity of a cavity (cavity in hopper 2) is exceeded.  Numbered paragraph [0028] of Nakazawa states “A card discharge outlet 24 formed as an opening to discharge recorded cards to outside of the apparatus is provided at one portion of the discharge tray 2 so that the cards can be discharged from the apparatus when the discharge tray 2 is full.”  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 as modified by Cronin with a cutout that allows cards to spill over, for the purpose of allowing cards to be discharged from the apparatus when the hopper is full, as taught by Nakazawa.   The hopper (2) of Nakazawa is also sloped to align front edges of stacked sheets.  Thus, it is also obvious to align sheets on the front door as claimed.  In addition, MPEP 2115 states that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  As such, the recitation of the “plurality of cards” throughout claim 1 does not patentably distinguish claim 1 from the prior art apparatus of CN’663 in view of Cronin, and further in view of Nakazawa, particularly in view of MPEP2115.
Regarding claim 2, Figs. 1-4 of CN’663 show that the first direction (up) extends away from a bottom surface of the output hopper (2). 
Regarding claim 3, Figs. 1-4 of CN’663 show that the cavity (unnumbered hollow inside element 2) is configured such that the plurality of cards (cards in Fig. 1) rest on the bottom surface. 
Regarding claim 4, Figs. 1-3 of CN’663 show that the bottom surface of the output hopper (2) includes a recess (13) configured to provide space between the bottom surface and a surface of a bottommost one of the plurality of cards.
Regarding claim 6, as best understood, operating the apparatus of CN’663 such that the cards spill over the cavity (unnumbered hollow inside element 2), according to the teachings of Cronin and Nakazawa, results a first retaining portion (inner surface of element 2 of CN’663) of the first door (9) being configured to engage a minor edge of the plurality of cards, when in the first door (9) is in the closed position, as set forth in claim 6.  The cards spilling over have minor edges that contact the first retaining portion (inner surface of element 2). 
Regarding claim 7, Figs. 1-4 of CN’663 show that the first axis (axis of element 8) intersects a media unit plane defined by a surface of one of the cards.
Regarding claim 8, Figs. 1-4 of CN’663 teach a method of collection for output cards from a media processing device, wherein the method comprises:
receiving a plurality of cards (cards in Fig. 1) from the media processing device into an output hopper (2), wherein the plurality of cards (cards in Fig. 1) forms a stack in the output hopper (2); 
retaining the plurality of cards (cards in Fig. 1) within the output hopper via a first door (9 in Fig. 3) of the output hopper (2),
wherein the cards (cards in Fig. 1) contact the first door (9) when received by the output hopper (2) which causes the plurality of cards (cards in Fig. 1) to align atop each other in the stack (i.e., capable of performing this aligning function and also Fig. 1 shows aligned stacked cards).  CN’663 teaches most of the limitations of claim 1, but does not explicitly show that the door (9) has a cutout, as claimed.  Also, CN’663 does not explicitly show spilling out cards, as claimed.
Cronin provides a general teaching that it is well-known in the art to provide a hopper (26) with a retaining portion (front wall) having a cutout (cutout shown in Fig. 3) in a top edge of the retaining portion (front wall), for the purpose of allowing a user to easily access stacked cards inside the hopper.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 with a cutout in a top edge, for the purpose of allowing a user to easily access stacked cards inside the hopper, as taught by Cronin.  
Also, Nakazawa teaches that it is well-known in the art to provide a hopper (2 in Fig. 10) with cutout (24 in Fig. 9) that functions such that as subsequent cards (6) are received and included atop a stack (stack in Fig. 10), the stack (stack in Fig. 10) approaches the cutout (24), which results in spilling out cards from the top of the stack (stack in Fig. 10) through the cutout (24) once the height of the stack (stack in Fig. 10) exceeds the height of a height of the retaining portion (right wall of hopper 2), reaching the cutout (24).  Numbered paragraph [0028] of Nakazawa states “A card discharge outlet 24 formed as an opening to discharge recorded cards to outside of the apparatus is provided at one portion of the discharge tray 2 so that the cards can be discharged from the apparatus when the discharge tray 2 is full.”  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 as modified by Cronin with a cutout that allows cards to spill out, for the purpose of allowing cards to be discharged from the apparatus when the hopper is full, as taught by Nakzawa.   The hopper (2) of Nakazawa is also sloped to align front edges of stacked sheets.  Thus, it is also obvious to align sheets on the front door as claimed, according to the teachings of Nakazawa.
Regarding claim 9, Figs. 1-3 of CN’663 show that the first door (9) is moved to an open position in a first rotational direction about a first axis (axis of element 8).  
Regarding claim 10, Figs. 1-3 of CN’663 show that the first axis (axis of element 8) is substantially parallel to a direction in which cards (cards in Fig. 1) are stacked in a cavity of the output hopper (2).  
Regarding claim 11, Figs. 1-3 of CN’663 show that the first axis (axis of element 8) intersects a cards plane defined by a surface of the processed card.  
Regarding claim 12, Figs. 9-10 and numbered paragraph [0028] of Nakazawa teach that the cards are outputted from a media processing device at a different position (near 15) than the cutout (24) such that the cards spill from the stack before blocking the card output location (near 15).
Regarding claim 13, Figs. 1-4 of CN’663 show a door (9) for an output hopper (2) comprising: 
a hinge (8) configured to allow the door (9) to pivot on a first axis (axis of element 8) between an open position (position in Fig. 4) and a closed position (position in Fig. 1); a first edge (edge of element 4) opposite (diagonally opposite) the hinge (8) to contact a plurality of cards when the door (9) is in the closed position (position in Fig. 1).  CN’663 teaches most of the limitations of claim 13, but does not show a first cutout as claimed.  
Cronin provides a general teaching that it is well-known in the art to provide a hopper (26) with a retaining portion (front wall) having a first cutout (cutout shown in Fig. 3) in a first top edge of the retaining portion (front wall), for the purpose of allowing a user to easily access stacked cards inside the hopper.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 with a cutout in a first top edge, for the purpose of allowing a user to easily access stacked cards inside the hopper, as taught by Cronin.  
Also, Nakazawa teaches that it is well-known in the art to provide a hopper (2 in Fig. 10) with first cutout (24 in Fig. 9) that functions such that the first cutout allows cards to spill over.  Numbered paragraph [0028] of Nakazawa states “A card discharge outlet 24 formed as an opening to discharge recorded cards to outside of the apparatus is provided at one portion of the discharge tray 2 so that the cards can be discharged from the apparatus when the discharge tray 2 is full.”  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the retaining portion (first door) of CN’663 as modified by Cronin with a cutout that allows cards to spill over, for the purpose of allowing cards to be discharged from the apparatus during stacking, as taught by Nakazawa.   
Response to Arguments
6.	Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive.
Applicant argues
The Office action concedes that the system of Pierce fails to teach a first cutout allowing the plurality of cards to spill over the first top edge when a capacity of the cavity is exceeded. It is important to note that the first cutout is in the door and not the cavity as recited in claim 1.
In other words, Pierce teaches a cavity with a slanted cut at the top, not a door having a first cut out. Perkitny fails to cure the deficiency of Pierce.
The examiner disagrees with this argument.  Pierce teaches a cavity (unnumbered hollow inside element 104) to receive a plurality of cards from an output of a media processing device (100).  Pierce also teaches that the first door (including 110 and 104) includes a first cutout (410) at a first top edge of the first door (including 110 and 104).   Applicant appears to argue that element 104 of Pierce is the claimed “cavity” in claim 1, which is not correct.  The dictionary defines the term “cavity” as “1. A hollow or hole”.  See Webster’s II New Riverside University Dictionary, The Riverside Publishing Company, 1984, at page 240.  As such, the claimed cavity in claim 1 is met by the hollow or hole in element 104, rather than the outer wall of element 104.   The first door includes elements 110 and 104.  Since element 104 is part of the first door and the cutout 410 is in the outer wall of element 104, the cutout 410 is in the door, as claimed.  
Next, applicant argues
Perkitny discloses a coin bank. Perkitny, FIG. 1-3. The cavity of Perkitny retains all the coins in a tall tubular stack, with no type of door to retain the stack. Jd. The system of Perkitny is designed such that the round features of a coin can fall into different tubes to allow the different coins to be divided as needed. /d. 
In response to this argument, the examiner does not rely upon Perkitny to teach a first door, as set forth in claim 1.  Rather, Pierce is relied upon to teach a first door (including elements 104 and 110). 
Next, applicant argues
The Office action asserts that the slanted top of the cavity teaches a cutout in a door for Pierce. As was described above, as Perkitny teaches and suggests a system where coins can be sorted and packed, the system requires a distinct shape and size of units to be dispensed and gathered. /d.  In other words, the system of Perkitny is not configured to work with cards and to change the configuration to accommodate cards would require substantial changes to the described system.  Therefore, as Perkitny does not teach or suggest an output hopper comprising a cavity to receive a plurality of cards from an output of a media processing device, the cavity to cause the plurality of cards to form a stack in a first direction, it cannot be said that Perkitny cures the deficiencies of Pierce and therefore, as both Pierce and Perkitny fail to cure the same element of claim 1 and similarly claim 8, it cannot be said that the combination of Pierce and Perkitny teaches/suggests all elements of claim 1 and similarly claim 8.
The examiner disagrees with this argument.  Pierce teaches a cavity (unnumbered hollow inside element 104) to receive a plurality of cards from an output of a media processing device (100).  Pierce also teaches that the first door (including 110 and 104) includes a first cutout (410) at a first top edge of the first door (including 110 and 104).   Element 104 of Pierce is a tubular part of the first door, but Pierce does not show overflow after element 104 is full.  Perkitny shows a similar type of tubular part that spills over articles after a cavity (opening or hollow in element 70A) becomes full.  In particular, Figs. 10-11 of Perkitny show that it is well-known in the art to provide an output hopper (Fig. 11) with a cutout (top of element 70A) having first top edge that is arranged to allow articles to spill over the first top edge when a capacity of a cavity (cavity inside 70A) is exceeded, for the purpose of not having to stop a coin discharge apparatus from outputting coins into the hopper when the cavity is full.  
With regard to applicant’s argument about cards versus coins, MPEP 2115 states that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)”.  Thus, claiming a plurality of cards, rather than coins, does not impart patentability to the claims.  Moreover, Pierce and Perkitny are both capable of holding stacks of circular-shaped cards similar in shape and size to the stacks of coins shown in Pierce and Perkitny.
With regard to applicant’s argument about claim 8, the examiner does not rely upon Pierce or Perkitny to reject claim 8.
The examiner also disagrees with applicant’s arguments about the prior art references CN’663 and Cronin.  First, applicant’s argument did not address the 3 different references used to reject claims 1-4 and 6-12 (i.e., CN’663 in view of Cronin and further in view of U.S. Patent Application Publication No. 2008/0170902 (Nakazawa et al.)).  For example, the arguments do not address the Nakazawa reference at all.  
Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  CN’663 in view of Cronin, and further in view of Nakazawa teaches all of the features of claims 1-4 and 6-13.  CN’663 teaches, among other things, a cavity and doors and the CN’663 apparatus is capable of performing the function of alignment.  Also, Nakazawa explicitly shows alignment of cards in sloped hopper 2.  Cronin provides a teaching for adding a cutout, and Nakazawa shows spill over of cards via a cutout when a capacity of a cavity is exceeded.  The combination of these 3 references teaches all of the limitations of claims 1-4 and 6-13.  


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A MORRISON/Primary Examiner, Art Unit 3653